In an action for specific performance of a contract for the sale of real property, the defendant appeals from a judgment of the Supreme Court, Westchester County (LaCava, J.), entered November 30, 2006, which, upon a decision of the same court entered March 21, 2006, made after a nonjury trial, is in favor of the plaintiff and against it, directing specific performance of the contract.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the complaint is dismissed.
The plaintiff corporate vendee, Main Street Xata, Ltd., failed to meet its burden of showing that it had the financial capacity to purchase the subject property (see Dairo v Rockaway Blvd. Props., LLC, 44 AD3d 602 [2007]; Backer v Bouza Falco Co., 28 *689AD3d 503 [2006]; Cheemanlall v Toolsee, 17 AD3d 392, 393 [2005]). That the principal of the plaintiff corporate vendee may have had the ability to close did not establish that the plaintiff had such ability. Accordingly, the Supreme Court erred in directing specific performance of the contract. Crane, J.P., Rivera, Florio and Balkin, JJ., concur.